  Case 3:20-cr-01032-AET Document 11 Filed 03/31/21 Page 1 of 1 PageID: 35
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA          :    FU$(7

             vs.                   :    ORDER APPOINTING FEDERAL
                                             PUBLIC DEFENDER
      %5$'/(<0$5.&2+(1          :




       The financial inability of the defendant to retain counsel

having been established by the court, and the defendant not

having waived the appointment of counsel, and for good cause

shown;   it is on this VW day of 0DUFK, 202,

       ORDERED that the Federal Public Defender Organization

for the District of New Jersey is hereby appointed to represent

said defendant in this cause, for the purposes of today’s hearing,

until further order of this court.




                                        '28*/$6($53(57
                                         28*/$6(
                                                  $53(5
                                                      (5
                                                       57
                                        United States
                                                tates Magistrate
                                         nited Sta
                                                ta    Magi
                                                        giistr   Judge


cc:   Federal Public Defender
